Citation Nr: 0606838	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-28 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the October 8, 1970 rating decision was clearly and 
unmistakably erroneous (CUE) in denying entitlement to 
service connection for right femur fracture residuals to 
include residuals involving the right knee? 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which did not find CUE in a rating 
decision dated in October 1970.  The Board remanded this case 
to the RO in June 2004 to determine whether the veteran's 
substantive appeal had been timely filed.  

Subsequently the veteran withdrew the issue of CUE in the 
October 8, 1970 rating decision which denied service 
connection for an inguinal hernia.  As such, the only issue 
before the Board is as shown on the title page.


FINDINGS OF FACT

1.  An October 8, 1970 rating decision denying entitlement to 
service connection for right femur fracture residuals, to 
include residuals involving the right knee, was in accord 
with the law and regulations then in effect. 

2.  The veteran has not successfully alleged that either the 
correct facts as they were known at the time of the October 
8, 1970, rating decision were not before the adjudicator, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.


CONCLUSION OF LAW

The claim that an October 8, 1970, rating decision was CUE in 
denying entitlement to service connection for right femur 
fracture residuals, to include residuals involving the right 
knee, was not properly pled.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) became law in 
November 2000.  Given the parameters of the law surrounding 
CUE claims, however, the duties to notify and assist imposed 
by the VCAA are not applicable where CUE is claimed in prior 
RO decisions.  Livesay v. Principi, 15 Vet.App. 165 (2001).  
As noted in Livesay, CUE claims are not conventional appeals, 
but rather are requests for revision of previous decisions.  
A claim based on CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  Id. 
at 178-9.  Hence, the litigant has the burden of establishing 
such error on the basis of the evidence then of record.  Id.  

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105(a).  To establish a valid CUE claim, a veteran must 
show that either the correct facts, as they were known at the 
time, were not before the adjudicator, or that the statutory 
or regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310 (1992).  
However, the veteran must assert more than a disagreement as 
to how the facts were weighed or evaluated.  Crippen v. 
Brown, 9 Vet. App. 412, 418 (1996).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded the following three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was CUE must be based on the 
record and law which existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet.App. 242, 
245 (1994), quoting Russell, 3 Vet.App. at 313-14.  

If a veteran wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).   If the 
error alleged is not the type of error that, if true, would 
be CUE on its face; if the veteran is only asserting 
disagreement with how the RO evaluated the facts before it; 
or if the veteran has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
"manifestly different" result, the claim must be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Further, VA's 
failure in the duty to assist cannot constitute CUE.  See 
Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).  

Finally, if a claimant fails to adequately plead a CUE claim, 
whether it is a Board or RO decision, the proper remedy is to 
dismiss the challenge without prejudice.  See Simmons v. 
Principi, 17 Vet. App. 104, 114 (2003).

The evidence of record in October 8, 1970 shows that the 
veteran presented with a pre-existing right knee disorder at 
enlistment.  There were no complaints or treatment for a 
right knee condition during service.  To develop the evidence 
concerning the aforementioned claim, the RO scheduled the 
veteran for a VA examination in October 1969.  A VA 
examination was not performed in conjunction with the claim 
for service connection as the veteran failed to report for 
this examination as well as for a rescheduled examination in 
January 1970.  He contacted the RO for the purpose of 
advising same that he was unavailable for a rescheduled 
examination until September 1970.  

The veteran never disputed that he failed to report for the 
examination or explained why.  He is however claiming CUE in 
that the RO did not offer him yet a further opportunity for a 
VA examination.

When a veteran fails without good cause to report for a VA 
examination requested by VA in conjunction with a claim, VA 
is not obliged to attempt to provide another. Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a) (2005).

The consequence in this case of the veteran's failure, 
without good cause, to report for the VA examination is that 
his disability was rated on the basis of the other relevant 
evidence on file. 38 C.F.R. § 3.655(b).  While VA has a duty 
to assist the veteran in the development of his claim, the 
veteran has a duty to cooperate with  VA.  Of controlling 
interest for the purpose of this claim, however, is the fact 
that even if VA failed to fulfill any duty to assist, such a 
failure cannot constitute CUE.  Cook v. Principi, 318 F.3d 
1334, 1346.  

When looking at the evidence of record in October 1970 the 
Board cannot find any indication that the decision of the RO 
amounts to CUE.  The evidence at the time revealed no 
evidence that the pre-existing right knee disorder was 
aggravated in service, or that another right knee disorder 
was superimposed.   

The issue of reasonable doubt does not support the veteran's 
claim.  Any assertion that reasonable doubt should have been 
resolved in the veteran's favor amounts to nothing more than 
an argument with the weighing of the evidence.  This is so 
because application of the rule of reasonable doubt requires 
a finding by the adjudicator that the weight of the evidence 
for and against the claim is in relative equipoise.  

Considering the veteran's assertions in light of the above, 
the Board concludes that the allegations advanced as to the 
RO' s purported failure in October 1970 are insufficient to 
raise a valid claim of CUE.  The veteran has not established, 
without debate, that the correct facts, as they were then 
known, were not before the RO on October 8, 1970, or that the 
RO ignored or incorrectly applied the applicable statutory 
and regulatory provisions existing at the time, and that, but 
for any such alleged error, the outcome of the decision would 
have been different.  

The RO in October 1970 specifically referenced the fact that 
the right knee disorder preexisted service and that the 
service records were void of any reference to complaints or 
treatment during service.  Hence, it is not possible to say 
that the RO overlooked that fact.  

Given the foregoing, the allegations presented reflect but a 
simple disagreement as to how the facts before the RO in 
August 1992 were weighed or interpreted.  They do not present 
a properly pled claim of clear and unmistakable error.  There 
is no contention that either the correct facts, as they were 
known at the time, were not before the RO or that the 
statutory or regulatory provisions extant at that time were 
incorrectly applied.  The conflict over the interpretation of 
the facts  presented is insufficient to rise to the level of 
CUE, as it is noted that the error must be of such 
significance as to be undebatable.  Damrel, Russell.  

As such, CUE in the rating decision of August 20, 1992, has 
not been established, and that decision remains final.  The 
appeal is dismissed.  


ORDER

The motion that the October 8, 1970 rating decision denying 
entitlement to service connection for right femur residuals 
to include residuals involving the right knee was CUE is 
dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


